NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               In re the Matter of:

                             ALONZO ROBINSON,
                       Petitioner/Appellant/Cross-Appellee,

                                         v.

                          SOPHIA J. F. HUTCHINS,
                      Respondent/Appellee/Cross-Appellant.

                            No. 1 CA-CV 15-0575 FC
                                 FILED 7-19-2016


            Appeal from the Superior Court in Maricopa County
                           No. FN 2011-094309
                 The Honorable Jennifer E. Green, Judge

                                   AFFIRMED


                                    COUNSEL

Alonzo Robinson, San Tan Valley
Petitioner/Appellant/Cross-Appellee

Sophia J. F. Hutchins, Columbus, OH
Respondent/Appellee/Cross-Appellant
                         ROBINSON v. HUTCHINS
                           Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Patricia A. Orozco delivered the decision of the Court, in
which Judge Peter B. Swann and Judge Jon W. Thompson joined.


O R O Z C O, Judge:

¶1            Alonzo Robinson appeals the family court’s order awarding
Sophia Hutchins a portion of the community money returned to Robinson
after his bankruptcy. For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2             The parties divorced in 2012. Hutchins appealed portions of
the decree of dissolution, including the division of the parties’ community
property. See Robinson v. Hutchins, No. 1 CA-CV 13-0502, 2014 WL 5342728,
*1, ¶ 1 (Oct. 21, 2014). In that appeal, we remanded so that the family court
could allocate the $9,431.65 refund from Robinson’s bankruptcy, which
consisted of community property. Id. at *3, ¶ 13. On remand, the family
court found in its July 22, 2015 order that Hutchins was entitled to $3,000 of
that community money. Robinson timely appealed1 and Hutchins timely
cross-appealed.

                                DISCUSSION

¶3            On appeal, Robinson disputes the July 22, 2015 order “on the
grounds that [the family court] failed to review and to take into
consideration all of the facts, documentation, exhibits and previous
hearings activities [sic] involved in this case prior to rendering her decision
and ruling on her findings without merit in favor of [Hutchins].” In support
of his argument, Robinson states numerous facts that he believes the family
court did not consider. We assume the family court considered all the
evidence before it. See Fuentes v. Fuentes, 209 Ariz. 51, 55-56, ¶ 8 (App. 2004).
The family court is in the “best position to weigh the evidence, observe the

1            Robinson filed his notice of appeal on August 3, 2015,
however, the minute entry from which he wished to appeal was not signed.
We stayed the appeal and revested jurisdiction in the family court to sign
the order. The family court filed a signed order on October 6, 2015.




                                       2
                         ROBINSON v. HUTCHINS
                           Decision of the Court

parties, judge the credibility of witnesses, and make appropriate findings.”
Christina G. v. Ariz. Dep’t of Econ. Sec., 227 Ariz. 231, 234, ¶ 13 (App. 2011).
As a result, we do not “reweigh evidence on appeal.” Reeck v. Mendoza, 232
Ariz. 299, 303, ¶ 14 (App. 2013). Therefore, we affirm the family court’s
ruling.

¶4           Hutchins makes a number of arguments on cross-appeal that
were addressed in the previous appeal. The only issue on remand and
before us on appeal is whether Hutchins was entitled to a portion of the
refund from the bankruptcy proceedings, and if so how much. Because the
issues Hutchins raises were not before the family court, those issues are not
properly before us. See id. (holding that we do not address issues on appeal
not presented to the family court). Therefore, we do not address the cross-
appeal.

¶5            Hutchins requests her attorney fees on appeal, but because
she did not have an attorney representing her on appeal, we deny the
request. Robinson requests his costs on appeal, but because neither party
was successful, we deny the award of costs to both parties. See Murphy
Farrell Dev., LLLP v. Sourant, 229 Ariz. 124, 134-35, ¶ 38 (App. 2012)
(declining to award to costs to either party when neither was successful on
appeal).

                               CONCLUSION

¶6            For the foregoing reasons, we affirm the family court’s order.




                                   :AA




                                         3